Citation Nr: 1112365	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from September 1955 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2011, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions relating to nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

The Veteran claims that he was exposed to loud noise during service, and that he experienced tinnitus in service and continuously thereafter.  The Board finds that the evidence shows the Veteran was exposed to noise in service.  Indeed one of the Veteran's DD-214s shows that his rate was AMH3 which stands for Aviation Structural Mechanic, Hydraulic, Third Class.  The related civilian occupation was noted to be hydraulic tester.  Moreover, he has stated and testified that he was exposed to airplane engine noise in service.  Considering the nature of his specialty in service, the Board concedes he was exposed to noise in service in the form of airplane engine noise.  

Moreover, the record reflects he has been diagnosed with tinnitus.  Indeed VA outpatient treatment records of December 2007, and VA examinations of February 2008 and July 2009 show complaints of and diagnoses of tinnitus.  

The only medical opinion as to the etiology of the Veteran's tinnitus is that of the February 2008 VA examiner.  In an opinion provided in March 2008 after the VA examination, he noted the Veteran reported an onset of tinnitus in the 1990s and noted the lack of complaints of or treatment for tinnitus in service.  He concluded that due to the late onset of tinnitus, 30 years after service, and the lack of documentation in service, tinnitus was not the result of service.  

In contrast, in his written statements and hearing testimony, the Veteran stated that his tinnitus had its inception in service and has continued from its inception in service, and that the indication of recent onset was in error.  Indeed, at the videoconference hearing he testified that he first had tinnitus in service becoming constant at least 20 years ago.  The Veteran is competent to state that he has tinnitus and when it started.  See Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, having had the opportunity to observe the Veteran's testimony, the Board finds that this testimony is credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board finds that the opinion of the March 2009 VA examiner was based on an inaccurate factual premise and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board is thus left with the Veteran's lay statements.  As noted, the Veteran is competent to report tinnitus.  See Charles v. Principi, 16 Vet.App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Board has found his testimony of in-service onset and continuity of symptomatology to be credible.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  The Board has further considered the provision of 38 U.S.C.A. § 1154(a), which provides that "due consideration shall be given to the places, types, and circumstances of such veteran's service" as shown by factors such as the veteran's service record, medical records, and all pertinent medical and lay evidence.  Here, the Veteran's reports of tinnitus in and since service are consistent with the circumstances of his service as an aircraft mechanic and post service diagnosis for chronic tinnitus.  Service connection is therefore warranted.


ORDER

Service connection for tinnitus is granted, subject to the regulations pertinent to the disbursement of monetary funds.


REMAND

The Veteran is seeking an increased evaluation for his service-connected bilateral hearing loss.  The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the January 2011 videoconference hearing, the Veteran testified that he had an upcoming Ear, Nose and Throat (ENT) appointment for his hearing.  The record was left open for 30 days after the hearing in order for the Veteran to submit the records.  No records were submitted by the Veteran.  However, while the Veteran did not specify that the appointment was at the VA, the record shows he is being treated by the VA for his hearing loss disability, therefore, it would appear the appointment was at the VA and as such, the records must be obtained and associated with the claim file.  

Moreover, the most recent VA examination was conducted in July 2009.  At the January 2011 videoconference hearing, the Veteran testified his hearing loss disability had increased in severity since the last examination.  He testified he had a difficult time hearing people and had to turn up the volume in his television.  There is a reasonable possibility that the Veteran's disability has increased in severity since he underwent the VA examination in July 2009.  In light of the foregoing, the Board has no discretion and must remand this matter to afford the Veteran opportunity to undergo a VA audiological examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain any ENT treatment records for the Veteran from January 2011 to the present and associate them with the claim file.  If the records are unavailable, it should so be noted in the record and the reason for their unavailability should be stated.

2.  After the above development has been completed, arrange for the Veteran to undergo a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  All indicated tests and studies should be completed and all clinical manifestations should be reported in detail.  The examiner must state the functional impairment caused by the hearing loss disability.  The claims file should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  A complete rationale for all opinions rendered must be provided.

3.  Thereafter, the issue should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


